ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_07_FR.txt. OPINION DISSIDENTE DE M. PETREN

Ayant voté contre l’adoption de l’ordonnance, je dois y joindre une
opinion dissidente.

Vu l'identité des demandes et conclusions ainsi que la coïncidence
des circonstances de fait et de droit en la présente affaire et en l'affaire des
Essais nucléaires ( Australie c. France), j'ai été d’avis que les deux affaires
auraient dû être jointes dès le stade actuel de la procédure. La Cour ayant
rejeté cette proposition, il ne me reste qu’à exprimer ici la même opinion
qu'en l’autre affaire.

Je ne saurais me rallier à l’opinion de la majorité ni en ce qui concerne
le renvoi des questions de la compétence de la Cour et de la recevabilité de
la requête à un stade ultérieur de la procédure, ni en ce qui concerne
l'indication de mesures conservatoires.

A mon avis, le cadre commun dans lequel s’inscrivent les questions de
la compétence de la Cour et de la recevabilité de la requête, ainsi que la
question de l’indication de mesures conservatoires, se présente comme
suit.

Avant d’entreprendre l’examen du fond d’une affaire, la Cour a, com-
me toute autre juridiction, le devoir de vérifier dans la mesure du possible
sa propre compétence et la recevabilité de la requête. Que l'Etat contre
lequel une requête est dirigée fasse défaut n’y change rien. Au contraire,
l’article 53 du Statut oblige la Cour à s’assurer de sa compétence et de la
recevabilité de la requête sur la base des éléments à sa portée. Parmi ceux-
ci se trouvent en la présente affaire les arguments avancés par la France
dans la lettre remise par son ambassadeur et par la Nouvelle-Zélande dans
sa requête et dans ses plaidoiries des 24-25 mai 1973. La Cour a cependant
le devoir de porter aussi son attention sur tous autres éléments qu’elle
pourrait trouver pertinents. Que la Nouvelle-Zélande ait demandé des
mesures conservatoires ne dispense pas la Cour de l’obligation d'examiner
d’abord les questions de sa compétence et de la recevabilité de la requête
et est même de nature à la rendre plus urgente.

Pour que la Cour puisse se considérer comme compétente quant au
fond de l’affaire, il faudrait, à mes yeux, qu’elle approuve au moins l’une
des trois thèses suivantes susceptibles d’étayer la requête du Gouverne-
ment de la Nouvelle-Zélande:

1) la réserve faite par la France lors du renouvellement en 1966 de son
acceptation de la juridiction de la Cour, réserve qui se réfère aux

28
160 ESSAIS NUCLÉAIRES (OP. DISS. PETRÉN)

activités se rapportant à la défense nationale de la France, n'est pas
valable:

2) les essais nucléaires envisagés dans la requête de la Nouvelle-Zélande
ne se rapportent pas à la défense nationale de la France;

3) l’Acte général de 1928 est resté en vigueur entre les Etats parties à cet
acte en 1944, ce qui a pour conséquence que les réserves faites par de
tels Etats en acceptant après 1945 la juridiction de la Cour internatio-
nale de Justice ne sont d’aucun effet dans leurs relations entre eux.

Les questions qui se posent ainsi à la Cour ne touchent pas au fond de
l'affaire. Elles se situent dans un contexte général de droit international et,
à mes yeux, la Cour n’aurait pas eu besoin de nouvelles explications du
Gouvernement de la Nouvelle-Zélande pour les résoudre et elle aurait
pu et dû les trancher sur la base des éléments dont elle dispose.

A ce sujet, il y a lieu de signaler que la question de compétence met en
cause la mesure dans laquelle l’Acte général de 1928 a pu survivre a la
disparition de la Société des Nations et de ses organes ainsi que l'effet
éventuel d’une telle survie sur les réserves faites par les Etats parties
à l’Acte en acceptant la juridiction de la Cour actuelle. Or Particle 63 du
Statut exigeait que ces Etats fussent avertis sans délai que pareilles ques-
tions étaient soumises à la Cour en la présente affaire. S’ils en avaient été
avertis, ils auraient déjà eu l’occasion de manifester leur étonnement,
leur satisfaction ou leur indifférence devant la thèse du Gouvernement de
la Nouvelle-Zélande évoquée sous 3 ci-dessus. Mais le fait que la notifica-
tion requise n’ait pas encore été faite ne justifie pas que la Cour invite
aujourd’hui le Gouvernement de la Nouvelle-Zélande à présenter, à un
stade ultérieur de la procédure, un nouvel exposé sur la question de com-
pétence.

Je suis donc d’avis que la Cour n’aurait pas dû ouvrir à cette fin une
nouvelle phase de l’affaire mais qu’elle aurait au contraire dû demander
au Gouvernement de la Nouvelle-Zélande d’achever son argumentation à
cet égard au stade actuel de l'affaire.

Comme la Cour a maintenant différé sa décision sur la question de
compétence, je ne saurais indiquer déjà ici comment j'apprécie les diffé-
rents éléments se rapportant à son examen.

Néanmoins, la demande du Gouvernement de la Nouvelle-Zélande en
indication de mesures conservatoires m’oblige à examiner si les conditions
pour que la Cour puisse indiquer de telles mesures sont remplies.

Parmi ces conditions, il en est qui se rapportent à la question de compé-
tence. À ce sujet, le Gouvernement de la Nouvelle-Zélande s’est référé,
entre autres éléments, aux ordonnances rendues par la Cour le 17 août
1972 dans les deux affaires relatives à la Compétence en matière de pêche-
ries. Dans chacune de ces ordonnances, la Cour a considéré que, lorsqu’-
elle est saisie d’une demande en indication de mesures conservatoires,
elle n’a pas besoin, avant d'indiquer ces mesures, de s’assurer de manière
concluante de sa compétence quant au fond de l’affaire, mais qu’elle ne

29
161 ESSAIS NUCLEAIRES (OP. DISS. PETREN)

doit cependant pas appliquer l’article 41 de son Statut lorsque son incom-
pétence est manifeste.

Le Gouvernement de la Nouvelle-Zélande a voulu tirer de ce considé-
rant la conclusion que c’est seulement quand l’incompétence de la Cour
est manifeste qu’elle ne doit pas appliquer l’article 41 du Statut. Pareille
interprétation ne saurait être acceptée. Le considérant fait simplement
allusion à deux situations extrêmes: l’une dans laquelle la compétence de
la Cour est établie de manière concluante et l’autre dans laquelle son in-
compétence est manifeste. I] dit que l'existence de la première situation
n’est pas une condition nécessaire pour que la Cour puisse indiquer des
mesures conservatoires et que, dans la seconde situation, elle ne doit pas
en indiquer, constatation qui va de soi et ne prête pas à conclusions plus
vastes. Le considérant ne dit pas selon quels critères il faut, dans la zone
s'étendant entre la compétence établie de manière concluante et l’incom-
pétence manifeste, tracer la limite entre les situations qui permettent l'appli-
cation de l'article 41 et celles qui ne le permettent pas. Ce n’est que dans
un considérant ultérieur, également commun aux deux ordonnances
précitées, que l’on trouve une réponse à cette question. La Cour y indique
qu'elle considère qu’une disposition dans un certain instrument émanant
des Parties se présente comme constituant prima facie une base sur laquel-
le la compétence de la Cour pourrait être fondée.

En la présente affaire, il ressort du paragraphe 14 de l’ordonnance que
la Cour s’est inspirée de ce précédent, car elle y exprime l’opinion qu’elle
ne doit pas indiquer de mesures conservatoires si les dispositions invo-
quées par le demandeur ne se présentent pas comme constituant prima
facie une base sur laquelle la compétence de la Cour pourrait être fondée.
Je peux me rallier à cette formule qui, à mes yeux, signifie qu'il ne suffit
pas, pour l’applicabilité de l’article 41 du Statut, qu’un simple commen-
cement de preuve, envisagé isolément, indique la possibilité de la compé-
tence de la Cour, mais qu’il faut une probabilité résultant d’un examen de
l’ensemble des éléments dont dispose la Cour.

Force m’a donc été de procéder à un tel examen. Le résultat en a été
que je ne trouve pas probable que les trois thèses mentionnées plus haut
ou l’une quelconque d’entre elles puissent fournir une base sur laquelle
fonder la compétence de la Cour. Pour la raison déjà indiquée, je me vois
empêché de développer au présent stade de la procédure les appréciations
m’ayant conduit à cette conclusion, qui m’interdit de voter en faveur de
Vindication de mesures conservatoires.

A côté de la question de la compétence de la Cour se pose celle de la
recevabilité de la requête de la Nouvelle-Zélande. Sous ce terme j'entends
Pexamen de toutes questions qui se posent pour décider si la Cour a été
valablement saisie de l’affaire. Dans cette optique il y a cependant avant
tout lieu de se demander si, d’une manière générale, les essais atmosphéri-
ques d’armes nucléaires sont déjà régis par des normes de droit inter-
national, ou s’ils n’appartiennent pas à un domaine hautement politique
où les normes concernant leur légalité ou illégalité internationale sont
encore en gestation.

30
162 ESSAIS NUCLÉAIRES (OP. DISS. PETRÉN)

Certes l'existence des armes nucléaires et les essais servant à les per-
fectionner et à les multiplier occupent une place de premier plan parmi
les hantises actuelles du genre humain. Conjurer leur spectre relève cepen-
dant en premier lieu des forces politiques. Il faut espérer que celles-ci
réussiront un jour à établir un état de choses à la fois politique et juridi-
que qui mettra l’humanité tout entière à l’abri de l’angoisse créée par les
armements nucléaires. Entre-temps, se pose la question de savoir si le
moment est déjà venu où une juridiction internationale est le destinataire
approprié d’une requête telle que celle qui a été dirigée en la présente
affaire contre l’une seulement des puissances nucléaires actuelles.

L’ordonnance renvoie la question de la recevabilité de la requête,
comme celle de la compétence de la Cour, à un stade ultérieur de la pro-
cédure. Je ne saurais me rallier à cette décision, car je pense que la Cour
aurait pu et dû régler pendant sa présente session l’ensemble des questions
préliminaires et urgentes qui se posent en l'espèce et sur lesquelles il
incombe à la Cour de prendre position proprio motu.

Pour ne pas anticiper sur mon vote éventuel dans la nouvelle phase de
l'affaire, je crois devoir ne rien dire de plus sur la question de la receva-
bilité de la requête. Je ne trouve d’ailleurs pas nécessaire de répondre à
la question de savoir s’il apparaît comme probable que la requête soit
recevable, ce qui représente l’une des conditions pour que la Cour puisse
franchir le seuil de l’article 41 de son Statut et indiquer des mesures con-
servatoires. Ayant déjà trouvé l’article 41 inapplicable dans le cas d’es-
pèce, à cause de l’improbabilité de ce que la France puisse, malgré la
réserve qu’elle a faite à son acceptation de la juridiction de la Cour,
être tenue pour justiciable en cette affaire, je n’ai pas besoin de me pro-
noncer sur d’autres aspects de la question de l’applicabilité de l’article 41.

{ Signé) S. PETRÉN.

31
